154 A.2d 132 (1959)
Lee K. BARRETT, Appellant,
v.
Ann G. KOPPEN, Appellee.
No. 2380.
Municipal Court of Appeals for the District of Columbia.
Argued June 8, 1959.
Decided August 25, 1959.
T. Emmett McKenzie, Washington, D. C., for appellant.
John E. Lappin, Washington, D. C., with whom Robinson Lappin, Washington, D. C., was on the brief, for appellee.
Before ROVER, Chief Judge, and HOOD and QUINN, Associate Judges.
PER CURIAM.
This is an appeal by the father of an illegitimate child, born May 15, 1956, from an order awarding the child's custody to the mother. Appellant contends that the court had no jurisdiction over the matter and that the evidence did not support the findings and order.
After a hearing the trial judge in a very lucid and comprehensive opinion decided that the Domestic Relations Branch had jurisdiction over the controversy and that the best interests of the child would be served by awarding its custody to the mother.
We affirm on the basis of the record and this excellent opinion.
It is so ordered.